Case 1:17-cv-05507-AKH Document 36-28 Filed 01/18/19 Page 1 of 20




           EXHIBIT 27
          Case 1:17-cv-05507-AKH Document 36-28 Filed 01/18/19 Page 2 of 20


                                     SETH R. LESSER, ESQ.
                                   Two International Drive, Suite 350
                                     Rye Brook, New York 10573
                                           914-934-9200
                                      seth@klafterolsen.com


       Seth Lesser is a partner in Klafter Olsen & Lesser, a New York, New Jersey and District of
Columbia law firm where he practices in the areas of consumer advocacy, wage and hour litigation,
and corporate governance, primarily on behalf of defrauded consumers, employees and businesses. He
is admitted to the bars of those three jurisdictions, as well as two dozen federal courts (see below).

        Mr. Lesser is a graduate of Princeton University, A.B., summa cum laude (1983); Oxford
University, D.Phil. in Modern History, recipient of a Marshall Scholarship (1985); and Harvard Law
School, J.D., magna cum laude (1988), where he was an editor of the HARVARD JOURNAL OF
INTERNATIONAL LAW and of the HARVARD ENVIRONMENTAL LAW REVIEW. In addition, he was the
Princeton University Varsity Heavyweight coxswain in 1982 & 1983 and the coxswain of the
victorious Oxford Blue Boat in the Oxford-Cambridge Boat Race in 1984 & 1985.


SUMMARY OF PROFESSIONAL ACTIVITIES

Since 1995, Mr. Lesser has primarily represented plaintiffs in individual, class, collective and mass tort
cases. He regularly speaks and writes on these topics, and is a co-author of a treatise on class action
law.

He has been the lead plaintiffs’ counsel in dozens of successful individual, class and/or collective
actions in the areas of securities, employment, privacy and mass tort litigation. The cases in which he
has personally been a lead counsel have returned nearly a billion dollars to his clients and the cases in
which he has been co-counsel several times that amount. In addition to many class actions where he
was lead plaintiffs’ counsel but which cases were not Federal Multidistrict Litigation proceedings, the
MDLs where he has served as lead counsel have including, among others, MDL-1346 (In re Amazon-
Alexa); MDL-1352 (In re Doubleclick); MDL-1708 (In re Guidant Implantable Heart Devices); MDL-
1739 (In re Grand Theft Auto Video Game Consumer Litigation); MDL-1903 (In re Pepsico, Inc.
Bottled Water Sales Practices); and MDL-2025 (In re Staples, Inc. Wage & Hour Employment
Practices Litig.). He has also served on numerous MDL Executive/Steering Committees, including the
Executive Committee in MDL-1845 (ConAgra Peanut Butter Products Liability Litigation), and
serving as Law & Briefing Co-Chair of the Government Actions Committee in MDL-1657 (Vioxx
Products Liability Litigation). Among other things, he was the lead New York class counsel in the
Fen/Phen diet drug litigation, in that case obtained the first certification under New York law for a
medical monitoring class, and was the New York class counsel in the MDL settlement with American
Home Products. In one case, a federal court judge, addressing Mr. Lesser in approving a settlement,
stated, “the court already held that class counsel was adequate in the context of class certification. But
more than just adequate, class counsel’s performance in this case has been exemplary.” Wilson v.
Gloucester County, 06-cv-1368 (JEI/AMD) (D.N.J.) (final approval obtained March 18, 2010).

He has successfully taken cases to trial. In 2009, he won a verdict one of the first Fair Labor Standards
misclassification collective cases taken to a jury, resulting in a judgment of $5 million on behalf of 342
collective action plaintiffs, Stillman v. Staples, Inc., No. 07-cv-849 (D.N.J.), a result which led to the
$42 million nationwide settlement of MDL-2025. More recently, he has obtained recoveries in cases
of $34 million (Nash v. CVS Caremark Corp., 1:09-cv-00079 (D.R.I.)), $20.9 million (Craig v. Rite


                                                  Page 1
         Case 1:17-cv-05507-AKH Document 36-28 Filed 01/18/19 Page 3 of 20


Aid Corp., 2013 U.S. Dist. LEXIS 2658, at *38 (M.D. Pa.)), $14 million (Youngblood, et. al. v. Family
Dollar Stores, Inc., No. 09-cv-3176 (S.D.N.Y.)), $16.5 million (Thorn v. Bob Evans, No. 12-cv-768
(S.D. Ohio)); $13.9 million (Jacob v. Duane-Reade, No. No. 11-cv-160 (S.D.N.Y.); $10 million
(LaPan v Dick’s Sporting Goods, No. 13-cv-11390 (D. Mass.). The settlement in the Nash v. CVS
Caremark Corp. case was termed by District Judge McConnell “magnificent” at the final approval
hearing. Order Granting Final Approval, Nash v. CVS Caremark Corp., No. 1:09-cv-00079
(D.R.I. Apr. 9, 2012), while the final approval decision in Craig v. Rite Aid Corp. (where Mr. Lesser
was lead counsel), stated that “To say that Class Counsel vigorously prosecuted this action would be a
gross understatement.” Craig, 2013 U.S. Dist. LEXIS 2658, at *31.

Mr. Lesser was the National Association of Consumer Advocates’ Attorney of the Year in 2005 and
was Co-Chair of the Board of Directors of that organization from 2008 through 2013. From 1998
through 2001, he served as the representative of the American Council on Consumer Interests to the
United Nations. At present, he is on the Second Circuit Courts Committee of the Federal Bar Council,
is active in the Members Consultative Groups of the American Law Institute’s Restatement of the Law
Third, Restitution and Unjust Enrichment project. In 2017, he joined the Board of Public Justice. He
also been on the Amicus Committee of the American Association for Justice and was the Co-Chair of
the Food-Borne Illness Litigation Group of the American Association for Justice. He is a member of,
inter alia, the American Law Institute; the American Bar Association; the Second Circuit Federal Bar
Council; the Bar Association of the City of New York; the National Association of Consumer
Advocates; the American Association for Justice; and the National Employment Lawyers Association.

Other professional organizational appointments have included being the Chair of American Bar
Association’s Business Law Section’s Environmental Litigation Subcommittee (1995-2002); the Co-
Chair of the ABA’s Business Law Section’s Annual Review of Litigation (1995-1998); a member of
the New York City Bar Association’s Committees on Consumer Affairs (1995-1998) and Federal
Courts (1998-2001); a member of the Federal Bar Council’s Second Circuit Courts Committee (2006
to date); and Co-Chair of the American Association for Justice’s Food-borne Illness Litigation Group
(2007-2010). He also was the Chair of the National Association of Securities and Consumer
Attorneys’ Consumer Committee from 2003 to 2005. He was asked to draft revisions to New York
State’s class action law (2002-2003; Report, 2003), as well as having been involved in the drafting of
numerous recommendations, testimony, reports, and other materials for various professional
organizations. His election to the American Law Institute was in 2008 and he actively participated in
the Members Consultative Group to the ALI’s 2009 adoption of the Principles of the Law of Aggregate
Litigation. In addition, Mr. Lesser has served on the Editorial Advisory Board of the Class Action Law
Monitor.

Mr. Lesser has been repeatedly chosen as a Superlawyer®, both as a Superlawyer® in the New York
Metropolitan Area in the area of class actions and also as one of the 25 best lawyers in Westchester
County, N.Y.


PUBLICATIONS (sample). Among others, Mr. Lesser’s publications include:

The Federal Bar Council, Courthouses of the Second Circuit (2015) (Contributor)

“An Attorney’s Reaction to Professor Kolodinsky’s Observations,” 44(3) The Journal of Consumer
Affairs (Fall 2010)

Consumer Class Actions, Fifth through Seventh Editions (2002-to date) (Contributor & Ed.), published
by the National Consumer Law Center


                                                Page 2
         Case 1:17-cv-05507-AKH Document 36-28 Filed 01/18/19 Page 4 of 20



“Time price differentials in the rent-to-own industry: implications with empowering vulnerable
consumers,” 29(2) International Journal of Consumer Studies, 119-24 (March 2005) (co-author)

Annual Review of New York's Consumer Protection Statute, New York Law Journal (annual review
articles, 1997-2005)

New Jersey’s Consumer Fraud Law, New Jersey Law Journal (review article, 2003)

“Internet Privacy Litigation and the Current Normative Rules of Internet Privacy Protection,”
Considering Consumer Privacy, Center for Democracy & Technology (March 2003; P. Bruening, ed.)

“Privacy Law in the Internet Era,” Internet Law & Business, September 2002

“The Second Circuit Cuts Back on Diversity Jurisdiction,” New York Law Journal (April 16, 1997)

“New Pleading Requirements for Consumer Fraud Suits,” New York Law Journal (October 25, 1996)

SPEAKING ENGAGEMENTS (sample). Among a number of others, Mr. Lesser’s engagements as
a featured speaker have included:

Lawline, Introduction to the Fair Labor Standards Act (Webinar, September 18, 2017)

Lawline, SCOTUS Review: Tyson v. Bouaphakeo (Webinar, September 19, 2016)

National Employment Lawyers’ Association, Wage & Hour Conference (Washington, D.C. May 2015)

National Association of Consumer Advocates: Speaker at various conferences on topics relating to
consumer finances, class actions and complex litigation (Various locations, 1999-2015)

National Consumer Law Center: Speaker at Annual Symposium on Class Actions (Various locations,
2000-2015) and on other topics relating to consumer law

National Employment Lawyers’ Association, Fall Conference (Washington, D.C. Oct. 2011)

Rand Institute for Public Justice: Conference on Alternative Litigation Finance (Alexandria, Virginia
2010)

New Jersey Association for Justice: Meadowlands Seminar – The New Jersey Consumer Fraud Act
(Secaucus, New Jersey, 2009)

Practicing Law Institute: Speaker at multiple conferences, including Consumer Financial Services
Litigation (New York, 2000-2003, 2009) and the First through Fourth Institutes on Privacy Law (New
York & San Francisco, 2000-2004)

American Council on Consumer Interests: Rent-A-Own – Consumer Issues (Orlando, Florida, August
2008)

American Association for Justice: The Status of Daubert Today (Philadelphia, July 2008)

Federal Bar Council Fall Retreat: Rule 23 in The Second Circuit (Lenox, Massachusetts, October


                                                Page 3
          Case 1:17-cv-05507-AKH Document 36-28 Filed 01/18/19 Page 5 of 20


2007)

American Bar Association: Speaker at numerous conferences and teleconferences, including “Class
Actions and Consumers,” (ABA Connection Teleconference, June 20, 2007); Fourth National
Institutes on Class Actions (October 2005); “Class Action Practice After The Fairness Act of 2005”
(Teleconference, March 17, 2005); Internet Privacy Issues (Teleconference Seminar, Sept. 19-20,
2001) (also featured in article on same topic in ABA Journal, September 2001); Business Law
Section’s Annual Review of Litigation (Various locations, 1995-1998) (co-chair)

Mealy’s Publications, Mealey’s Drug & Medical Device Litigation Conference (San Diego, May 2007)

Mealy’s Publications, Representing Toxic Tort Victims (Philadelphia, Pennsylvania, 2003)

Computers, Freedom & Privacy (“CFP”) Conference, Speaker at 12th Annual Conference (San
Francisco 2002)

Mealy’s Publications, Rezulin Conference, Speaker (Alexandria Virginia, 2000)

Reinsurance Association of America, Speaker on Year 2000 litigation issues (New York, 1999)

BAR ADMISSIONS

Mr. Lesser is admitted to the following Bars: State of New Jersey (1988); U.S. District Court, District
of New Jersey (1988); State of New York (1989); U.S. District Court, Eastern District of New York
(1989); U.S. District Court, Southern District of New York (1989); District of Columbia (1990); U.S.
Court of Appeals, District of Columbia Circuit (1994); U.S. Court of Appeals, Ninth Circuit (1997);
U.S. Court of Appeals, Tenth Circuit (1997); U.S. Supreme Court (1998); U.S. Court of Appeals,
Second Circuit (1998); U.S. District Court, District of Colorado (2000); U.S. Court of Appeals, Sixth
Circuit (2001); U.S. Court of Appeals, First Circuit (2002); U.S. Court of Appeals, Third Circuit
(2003); U.S. District Court, Central District of Illinois (2004); U.S. Court of Appeals, Seventh Circuit
(2004); U.S. Court of Appeals, Eleventh Circuit (2005); U.S. District Court, Northern District of New
York (2006); U.S. District Court, District of Connecticut (2006); U.S. District Court, Western District
of New York (2010); U.S. District Court, Western District of Michigan (2010); U.S. District Court,
Western District of Tennessee (2015); U.S. District Court, Eastern District of Michigan (2017).

PERSONAL INFORMATION

Seth Lesser is married and has four daughters. He has been the Past President of the Hillholme
Association in Chappaqua, New York and is an member of the Zoning Board of Appeals for the
Village of Saltaire, New York. He is a member of the Committee for the Oxford-Cambridge Boat
Race Dinner in New York City and he actively continues to be a coxswain, coxing for, among others,
the Greenwich Crew, the Fat Cats Crew, Lake Union Crew, and the Thames Rowing Club (London) at
such races as the Head of the Charles.

PERSONAL INFORMATION

Seth Lesser is married to Ellis Rosen Lesser and has four daughters, Lily, Molly, Annabelle and
Caroline. He resides in Chappaqua, New York, where he is the immediate Past President of the
Hillholme Association. He is an alternate member of the Zoning Board of Appeals for the Village of
Saltaire, New York, where he has a seasonal house. He is a member of the Committee for the Oxford-
Cambridge Boat Race Dinner in New York City and he actively continues to be a coxswain, coxing


                                                 Page 4
         Case 1:17-cv-05507-AKH Document 36-28 Filed 01/18/19 Page 6 of 20


for, among others, the Greenwich Crew, the Fat Cats Crew and the Thames Rowing Club (London) at
such races as the Head of the Charles.

January 2019




                                             Page 5
  Case 1:17-cv-05507-AKH Document 36-28 Filed 01/18/19 Page 7 of 20




                  KLAFTER OLSEN & LESSER LLP

       Klafter Olsen & Lesser LLP is a nationally recognized law firm that
focuses on vindicating the rights of investors, employees, and consumers
under Federal securities and State securities and corporate laws, labor
laws, and consumer protection laws, respectively. Its attorneys have been
involved in leading cases in all of these areas and have received recognition
for their efforts from courts, professional organizations and peers for their
professionalism and results. The Firm has successfully litigated cases
from one end of the country to the other and its attorneys are admitted in
multiple state courts and dozens of federal courts.

      The present firm is the successor to Klafter & Olsen LLP which was
founded in June 2003 by Jeffrey Klafter and Kurt Olsen. In August 2008,
Seth Lesser joined to form the present firm. The Firm has offices in New
York and Washington, D.C. Together, the Firm’s principals bring over
seventy years of combined experience representing plaintiffs and
defendants to the practice.

      The Firm’s philosophy is to aggressively prosecute select actions as
opposed to a “volume” type operation. The Firm provides its clients with
the full spectrum of litigation services including: (i) factual investigation,
forensic accounting, and legal analysis; (ii) communications advising the
client of the merits of the case, developments in the litigation, and
settlement issues; and (iii) advisory services on an “as needed” basis on
both case specific and general litigation matters.

      The attorneys in the Firm have obtained well over a half a billion
dollars in settlements in the cases in which they have served as lead
lawyers. These results have been obtained in a wide variety of individual
and class action contexts. One federal judge recently stated on the record
in open court to one of the Firm’s attorneys that “the court already held
that class counsel was adequate in the context of class certification. But
more than just adequate, class counsel’s performance in this case has
been exemplary.” Another called a recent KOL settlement a “magnificent
result.”
  Case 1:17-cv-05507-AKH Document 36-28 Filed 01/18/19 Page 8 of 20



   Securities Litigation

  The Firm has served and presently serves as a lead counsel in
multiple securities class, group and individual actions.

      Antipodean Domestic Partners, L.P. v. Clovis Oncology, Inc. et al.,
       No. 655908/2016 (Supreme Court, County of New York) (pending)

      Orgone Capital III, LLC et al v. Daubenspeck et al, 1:16-cv-10849
       (N.D. Ill.) (pending)

      In re Fisker Automotive Holdings, Inc. Shareholder Litigation, No.
       13-cv-02100-SLR (D. Del.) (pending)

      In re SmarTalk Teleservices Inc. Securities Litigation, MDL Docket
       No. 00-1315 (S.D. Ohio) ($27.1 million)

      In re Ashworth, Inc. Securities Litigation, Master File No. 99cv0121-
       L (JFS) (S.D. Cal.) ($15.25 million settlement)

      In re Eaton Vance Corporation Securities Litigation, Civil Action No.
       01-10911-EFH (D. Mass.) ($10.5 million settlement)

      In re InfoSonics Corp. Sec. Litigation, Case No. 06cv1231 BTM(WMc)
       (S.D. Cal.) ($3.8 million settlement)

      In re Viisage Technologies, Inc. Securities Litigation, Civil Action No.
       05-cv-10438 – MLW (D. Mass.) ($2.3 million settlement)

    The Firm also has had significant roles in the prosecution of In re IBM
Corp. Securities Litigation, No. 05 Civ. 6279 (AKH) (S.D.N.Y.) ($20 million
settlement), In Re American Business Financial Services, Inc. Noteholders
Litigation, No. 05-232 (ED Pa.) ($16.75 million settlement); and In re
Countrywide Financial Corporation Securities Litigation, No. 2:07-cv-05295
(MRP-MAN) (C.D. Cal.) ($624 million settlement).

    In addition to leading securities class actions, the Firm was selected
by CompuDyne Corporation to represent it in pursuing its claims against
individuals and entities who illegally sold the Company’s stock short in
advance of a $30 million private placement, and achieved a $4.8 million
settlement with certain of the short-sellers.




                 -2-
  Case 1:17-cv-05507-AKH Document 36-28 Filed 01/18/19 Page 9 of 20



   Breach of Fiduciary Duty and Related Litigation

    The Firm is also active in pursuing claims for breach of fiduciary duty
against corporate officers or directors on behalf of shareholders including
the following:

       The Firm was retained by the Post-Confirmation Equity
        Subcommittee in the bankruptcy of a public company, Superior
        Offshore International, Inc., to prosecute fiduciary duty claims
        against Superior’s former officers and directors and has brought
        suit in the United States Bankruptcy Court for the Southern
        District of Texas against four senior officers of the company for
        waste of corporate assets, insider trading and causing the
        company’s bankruptcy. That litigation was settled to the
        satisfaction of the parties shortly before it was scheduled to be
        tried.

       The Firm was retained by the Liquidating Trust of Debtor PTMS
        Liquidating Corp. (f/k/a ProxyMed and MedAvant) and has
        brought suit in the United States Bankruptcy Court for the District
        of Delaware for breach of fiduciary duty and fraud against General
        Atlantic, LLC and Braden Kelly for causing the demise of the
        Company. That litigation was also settled to the satisfaction of the
        parties shortly before it was scheduled to be tried.

       The Firm was sole counsel to the former common shareholders of
        Living Independently Group, Inc. in a class action in the Court of
        Chancery of the State of Delaware seeking damages for breaches
        of fiduciary duty by its former directors and Chief Operating Officer
        that resulted in the company being acquired by General Electric
        Company at a bargain basement price which afforded no
        consideration to the holders of its common share.

       The firm was co-lead counsel in a class action also in the Court of
        Chancery of the State of Delaware asserting that the conversion of
        the IMH Secured Loan Fund into IMH Financial Corp. was done in
        breach of fiduciary duties and contractual rights owed to the
        Unitholders in the Fund. This action and the Living Independently
        Group action were successfully resolved for the benefit of their
        respective classes.




                 -3-
  Case 1:17-cv-05507-AKH Document 36-28 Filed 01/18/19 Page 10 of 20



      Wage & Hour Litigation

       Klafter Olsen & Lesser LLP has a strong national reputation for
helping employees obtain the overtime pay and other benefits to which
they are entitled under the Federal Fair Labor Standards Act (FLSA) and
comparable state laws. Its lawyers have successfully handled over [40]
federal Fair Labor Standards Act cases and have obtained settlements
worth in excess of a hundred million dollars in class, collective and
individual cases against defendants that have included Fortune 100 and
other companies that have ranged from major retailers to nationwide
financial institutions. In one recent case in which KOL was co-lead counsel
the $34 million settlement was described by the United States District
Judge who approved the settlement as a “magnificent result.” Nash v.
CVS Caremark Corp., No. 09-cv-079-M (Order granting final approval, April
9, 2012). Another settlement (for $20.9 million) in which KOL was sole
lead counsel was described by the Judge as “an excellent and optimal
settlement award for the Class Members.” Craig v. Rite Aid Corp., No. 4:08-cv-
2317, 2013 U.S. Dist. LEXIS 2658, at *41 (M.D. Pa. Jan. 7, 2013). See also Damassia
v. Duane Reade, Inc., 250 F.R.D. 152, 165 (S.D.N.Y. 2008) (recognizing
counsel as “experience[d] in handling wage and hour class actions and
[having] knowledge of the applicable law” in being appointed class counsel)
(case settled for $3.5 million).

       In these types of cases, KOL represents workers across the country
when they are denied overtime and subjected to other wage violations.
These include misclassifying employees as exempt from being paid
overtime under the FLSA and state wage claim, failing to credit employees
for all hours they have worked and failing to pay wages for time spent
required by an employer to prepare for or wind up a workday.

      Other notable wage and hour settlements the Firm has achieved
include:

            Snodgrass v. Bob Evans Farms, LLC, 2:12-cv-768 (S.D. Ohio)
             ($16.5 million settlement);

            Lapan v. Dick’s Sporting Goods, Inc., 13-cv-11390-RGS (D.
             Mass.) (($10 million settlement);

            Ravenell v. Avis Budget Car Rental, LLC et al., 08-cv-02113
             (E.D.N.Y.) (7.8 million settlement);

            Stevens v. Electronic Data Systems Corp., 08-cv-10409
             (S.D.N.Y.) ($11.8 million);




                  -4-
  Case 1:17-cv-05507-AKH Document 36-28 Filed 01/18/19 Page 11 of 20



            Herring v. Hewitt Inc., 3:06-cv-267 (D.N.J.) (TJB) ($4.9 million
             class settlement of FLSA and state claims);

            Caissie v. BJ’s Wholesale Club, 08-CV-30220 (D. Mass.) (MAP)
             ($9.15 million settlement);

            Nash, et al. v. CVS Caremark Corp., 09-cv-078 (D.R.I.) (JM)
             ($34 million settlement);

            Craig v. Rite Aid Corp., 08-cv-2317 (M.D. Pa.) ($20.9 million
             settlement);

            Rancharan v. Family Dollar Corp., 10-cv-07580 (S.D.N.Y.)($14
             million settlement); and

            Wilkie v. Gentiva Health Services, Inc., 10-cv-01451 (N.D.
             Cal.)($5 million settlement).

       KOL will take its cases as far they need to go to obtain relief for their
wage and hour clients. In fact, perhaps uniquely, the Firm has twice taken
collective actions to trial (and won both). In 2009, Klafter Olsen & Lesser
LLP was co-lead counsel in what is one of the first FLSA misclassification
collective actions ever tried to a jury. After the six week trial, plaintiffs
prevailed on all points, obtaining a verdict finding that the defendant there,
Staples, Inc., had willfully violated the FLSA in failing to pay assistant
store managers for hours worked overtime. The jury awarded the 342
collective action members a verdict of $2.4 million, which the Court
doubled to $4.2 million because of the finding of wilfullness. KOL acted
as the lead counsel in obtaining a $42 million settlement against Staples,
Inc. that resolved the jury award that KOL obtained, as well as a number
of other cases that constituted MDL-2025, in which was asserted that
Staples misclassified assistant store managers as exempt from receiving
overtime for hours worked in excess of 40 hours per week. In re Staples
Inc. Wage & Hour Employment Practices Litig., No. 08-5746 (D.N.J.) (KSH)
(MDL-2025).

      KOL has also pursued wage and hour claims by arbitration.




                 -5-
  Case 1:17-cv-05507-AKH Document 36-28 Filed 01/18/19 Page 12 of 20



   Consumer and Commercial Law Litigation

      Klafter Olsen & Lesser LLP has extensive experience in the areas of
complex commercial and consumer law. Whether representing individuals
or business and whether through class or individual actions, the Firm’s
attorneys have recouped hundreds of millions of dollars for its clients in
these areas.

      The Firm’s attorneys have been lead and co-lead counsel in major
class action and federal Multi-District Litigation proceedings that
successfully obtained recompense from banks, insurance companies,
mortgage lenders, appraisers and title insurers, as well as rental
companies, gasoline companies, automobile manufacturers, computer
companies, and many others. Seth Lesser has been awarded the
“Consumer Advocate of the Year” award by the National Association of
Consumer Lawyers. One of his most recent successes involved obtaining
over $100 million – 100% of individual’s out-of-pocket damages – for New
Jersey consumers who paid hidden usurious interest in Perez v. Rent-a-
Center, Inc., Docket No. CAM-L-21-03 (Sup. Ct. N.J.), for victims of
mortgage fraud, and for compelling a bank to refund interest charges
improperly calculated for commercial borrowers.

      Civil Rights Litigation

      Klafter Olsen & Lesser LLP has actively prosecuted a number of
lawsuits on behalf of individuals who have had their civil or Constitution
rights violated.

       The Firm’s attorneys have obtained awards in many individual and
class actions in which racial or gender discrimination was alleged,
including the recent $24.4 million settlement reached in a case involving
historical racial discrimination in the sale of life insurance. In that case,
as co-lead counsel, we obtained class certification, defeated the
defendant’s attempt to obtain interlocutory appellate review of the
certification decision and prevailed against a motion for summary
judgment, Norflet v. John Hancock Life Ins. Co., No. Civil No. 3:04cv1099
(D. Conn.).

      The Firm has also obtained significant recoveries on behalf of
individuals who were illegally strip searched when they were arrested for
non-serious crimes including a $7.5 million class action settlement
against one New Jersey county (Hicks v. County of Camden, Civ. No. 05-
1857 (D.N.J.), a $4.5 million settlement against another (Suggs v. County
of Cumberland, Civ. No. 06-0087 (D.N.J.) and a $4.0 million against a third
(Wilson v. Gloucester County, Civ. No. 06-1368 (D.N.J.). The Firm is now



                 -6-
  Case 1:17-cv-05507-AKH Document 36-28 Filed 01/18/19 Page 13 of 20



involved in prosecuting such cases across the country. At the final
approval hearing of the Wilson v. Gloucester County settlement, on March
18, 2010, Judge Irenas of the United States District Court for the District
of New Jersey stated on the record that “The court already held that class
counsel was adequate in the context of class certification. But more than
just adequate, class counsel's performance in this case has been
exemplary.”

      Defective Medical Device and Hazardous Drug Litigation

      The Firm’s attorneys have extensive experience in representing
victims of hazardous pharmaceutical drugs (such as Rezulin or
Fen/Phen), defective medical devices (such as certain of Guidant’s
implantable defibrillators), and mass food poisonings (such as peanut
butter contamination). We have represented not only individuals but also
government agencies for reimbursement claims.

      Our attorneys have been lead counsel in a number of such cases.
One involved multiple LYMErix vaccine class actions which resulted, as a
part of the settlement, in the withdrawal of the from the market - perhaps
a unique and unprecedented resolution of a pharmaceutical class action -
and which also set forth the terms pursuant to which the company could
apply to the Food and Drug Administration to seek any reintroduction of
the product. Cassidy v. SmithKline Beecham, No. 99-10423 (Ct. Common
Pleas, PA state court).

      In another national mass tort, one of our attorneys, Seth Lesser, has
been serving as one of the co-lead counsel In re Guidant Corp. Implantable
Defibrillators Products Liability Litigation, MDL No. 05-1708 (DWF/AJB) (D.
Minn.), where a $240 million settlement has been obtained for individuals
who faced economic and personal injury from defectively designed
implantable defibrillators.

      Our lawyers have also acted as the lead New York class counsel in
the Fen/Phen diet drug litigation which obtained the first certification
under New York law for a medical monitoring class, and acted as the
designated New York class counsel in the nationwide multi-billion dollar
settlement with American Home Products. We have experience serving on
state and federal executive and plaintiffs’ steering committees for other
mass tort claims and Mr. Lesser has been a co-chair of the American
Association for Justice’s Food Borne Illness litigation group.




                -7-
  Case 1:17-cv-05507-AKH Document 36-28 Filed 01/18/19 Page 14 of 20



AntiTrust Litigation

       The Firm is currently prosecuting, with co-counsel, antitrust
claims against Barclays Bank PLC arising from the Federal Energy
Regulatory Commission’s sanction of it for manipulating four Western
electricity trading hubs. The Firm currently has a role in the In re Dental
Supplies Antitrust Litigation.

       The Firm has had roles in a number of antitrust class actions
including In re Air Cargo Antitrust Litigation, In re Hydrogen Peroxide
AntiTrust Litigation, and In re High Pressure Laminates Antitrust
Litigation.


The Firm’s Attorneys

Jeffrey A. Klafter has over thirty-five years of experience in prosecuting
securities, breach of fiduciary duty, and commercial litigation. Mr. Klafter
began his legal career with the Antitrust Division of the United States
Department of Justice. After spending two years with the DOJ, Mr. Klafter
entered private practice. From 1988 until mid-2003, Mr. Klafter was a
partner of Bernstein Litowitz Berger & Grossmann LLP. Early in his
career, Mr. Klafter was one of the principal lawyers responsible for the
prosecution of over 100 defendants to recoup the losses suffered by the
purchasers of municipal bonds issued by the Washington Public Power
Supply System when it defaulted on those bonds. That litigation resulted
in the recovery of over $800 million, one of the largest securities fraud
settlements in history. Mr. Klafter has also served as sole or co lead
counsel in prosecuting numerous securities class actions on behalf of
investors in common stock, municipal bonds, convertible debentures and
preferred stock in which hundreds of millions of dollars have been
recovered on behalf of investors.

        Among the many notable achievements for which he had sole or
shared responsibility before forming the Firm with Mr. Olsen are the
recovery of $48 million in In re Independent Energy PLC Securities
Litigation; the recovery of $300 million in In Re: DaimlerChrysler AG
Securities Litigation, the decision of the Second Circuit Court of Appeals
reversing the district court’s dismissal of plaintiffs’ complaint in In re
Scholastic Corp. Securities Litigation and ultimate settlement of that
litigation; the recovery with Mr. Olsen of $27.1 million in In re SmarTalk
Teleservices Inc. Securities Litigation, and a significant recovery on behalf
of holders of Sun Oil Company preferred stock in litigation over the
indenture governing the stock.




                 -8-
  Case 1:17-cv-05507-AKH Document 36-28 Filed 01/18/19 Page 15 of 20



       Since forming the Firm, Mr. Klafter has also served as special
counsel to lead counsel in the In re Ahold N.V. Securities & ERISA Litigation,
Civil No.: 1:03-MD-01539-CCB (D. Md.) in which $1.1 billion was
recovered on behalf of the class, had a significant role in the prosecution
of the Countrywide Financial Corporation Securities Litigation, which
settled for $624 million; successfully prosecuted the claims of the
Liquidating Trust created by the Bankruptcy Court that approved the
bankruptcy plan for ProxyMed, the claims of common shareholders in
Living Independent Group, Inc. who did not receive any share of the
General Electric Co.’s purchase price of the company, and the claims of
investors in IMH Senior Loan Fund whose managers reorganized the Fund
for their own benefit to the detriment to the investors.

       Mr. Klafter has also been responsible for the prosecution of
innovative and diverse litigation successfully challenging Delaware
regulations governing the disposal of solid waste on behalf of waste
haulers; the laying of fiber optic cable along railroad rights of way on behalf
of adjoining landowners; and efforts to impose the cost of Y2K compliance
on businesses and medical practices by suppliers of various computer
software.

       Mr. Klafter is a member of the Bar of the State of New York, the
United States District Court for the Southern District of New York, other
federal district courts, the Second Circuit Court of Appeals, and the United
States Supreme Court. Mr. Klafter is a member of the Securities Law
Committee of the Commercial and Federal Litigation Section of the New
York State Bar Association; the Class Actions and Derivative Suits
Committee of the Litigation Section of the American Bar Association, and
is a noted author and lecturer on securities litigation issues.


Kurt B. Olsen has more than twenty years of experience representing
plaintiffs and defendants in commercial, Title VII, and securities class
action litigation. In September 1997, Mr. Olsen founded The Olsen Law
Firm. That firm focused on uncovering complex accounting schemes
before they became public including several actions where the defendant
companies were forced to restate their financial results after the Firm filed
suit. As a lead counsel, Mr. Olsen successfully prosecuted several
prominent federal securities class actions including: In re SmarTalk
Teleservices Inc. Securities Litigation ($27.1 million total settlement);
Edwards v. Casino DataSystems, Inc.($5 million settlement); and Broderick
v. PHP Healthcare Corporation.($4.5 million settlement); In re Ashworth,
Inc. Securities Litigation ($15.25 million settlement). In SmarTalk, the
district court recognized the $15 million settlement with the company’s




                 -9-
  Case 1:17-cv-05507-AKH Document 36-28 Filed 01/18/19 Page 16 of 20



auditor, defendant PricewaterhouseCoopers LLP, as an “extraordinary”
recovery.

      As a partner of Klafter Olsen & Lesser LLP, Mr. Olsen successfully
prosecuted the claims of the Post-Confirmation Equity Subcommittee
formed by the Bankruptcy Court presiding over the bankruptcy of a public
company, Superior Offshore International, Inc. The claims at issue were
fiduciary duty claims against Superior’s former officers and directors for
waste of corporate assets, insider trading and causing the company’s
bankruptcy. That litigation was settled to the satisfaction of the parties
shortly before it was scheduled to be tried.

       Mr. Olsen is also principally responsible for the prosecution of the
claims of investors in Fisker Automotive Holdings, Inc., which went
bankrupt rendering their investments worthless.            This litigation is
currently pending in Federal Court in Delaware (In re Fisker Automotive
Holdings Litigation) and in Federal Court in Illinois (Orgone Capital III, LLC
et al v. Daubenspeck et al.).

       Prior to founding The Olsen Law Firm, Mr. Olsen was associated
with the Washington D.C. office of Kirkland & Ellis where he represented
General Motors Corp., Dow Corning Corp., and the Dow Chemical Co. in
various products liability actions. He also served as co-trial counsel in
Scott v. Dow Corning, Inc., one of only two trial victories in Texas for Dow
Corning in the breast implant litigation.

       Mr. Olsen is also committed to public service. In October 2007,
Maryland Governor Martin O’Malley appointed Mr. Olsen to the Maryland
Health Care Commission, an independent regulatory agency whose
mission is to plan for health system needs and improve access in a rapidly
changing health care environment through programs that serve as models
for the nation. The appointment was for one year.

      Mr. Olsen is a graduate of the U.S. Naval Academy (B.S. with Merit
1984) and the National Law Center, George Washington University (J.D.
with Honors 1992). During his career in the U.S. Navy, Mr. Olsen served
as a Naval Special Warfare Officer assigned to SEAL Team Five in
Coronado, California. He has traveled extensively in the Middle East and
Far East, primarily as a special operations platoon commander. He is a
member of the Bar of the District of Columbia and the State of Maryland,
and a member of the United States District Court for the District of
Columbia.




                - 10 -
  Case 1:17-cv-05507-AKH Document 36-28 Filed 01/18/19 Page 17 of 20



Seth R. Lesser practices in the areas of consumer advocacy, mass torts
and wage and hour litigation, primarily on behalf of defrauded consumers,
businesses and employees. In addition to handling cases at the trial court
level, he also has an active appellate practice. He began his career at a
large defense firm and subsequently was a partner at two plaintiff-oriented
firms, Bernstein Litowitz Berger & Grossmann LLP and the Locks Law
Firm. He joined the Firm in August, 2008.

      Mr. Lesser is a graduate of Princeton University, A.B., summa cum
laude (1983); Oxford University, D.Phil. in Modern History, recipient of a
Marshall Scholarship (1985); and Harvard Law School, J.D., magna cum
laude, where he was an editor of the HARVARD JOURNAL OF INTERNATIONAL
LAW and of the HARVARD ENVIRONMENTAL LAW REVIEW (1985). In addition,
he was the coxswain of the Oxford Blue Boat in the Oxford-Cambridge
Boat Race (1984 & 1985).

        Since 1995, Mr. Lesser has primarily represented plaintiffs in class
and collective actions and mass tort cases. He has been the lead plaintiffs
’ counsel in dozens of successful class and/or collective actions in the
areas of consumer, privacy, mass tort, employment and securities
litigation. The cases where he has personally served as plaintiffs’ lead
counsel have returned in excess of half a billion dollars to clients. Federal
Multidistrict Litigation proceedings where he was lead or co-lead counsel
have including, among others, MDL-1346 (In re Amazon-Alexa) (sole lead);
MDL-1352 (In re Doubleclick) (co-lead); MDL-1708 (In re Guidant
Implantable Heart Devices) (co-lead); MDL-1739 (In re Grand Theft Auto
Video Game Consumer Litigation) (sole lead); MDL-1903 (In re Pepsico, Inc.
Bottled Water Sales Practices) (sole lead); MDL-2025 (In re Staples, Inc.
Wage & Hour Employment Practices Litig.) (lead). He has been on
numerous MDL Executive/Steering Committees, including, the Executive
Committee in MDL-1845 (ConAgra Peanut Butter Products Liability
Litigation), and serving as Law & Briefing Co-Chair of the Government
Actions Committee in MDL-1657 (Vioxx Products Liability Litigation).
Among other things, he was the lead New York class counsel in the
Fen/Phen diet drug litigation and in that case obtained the first
certification under New York law for a medical monitoring class, and was
the New York class counsel in the settlement with American Home
Products. In recent years, he has particularly handled numerous wage
and hour litigations on behalf of employees denied payment of overtime
wages. He was also class counsel in Perez v. Rent-A-Center (New Jersey
State Court) where a $109 million settlement returned to 100,000 New
Jersey consumers over 100% of their out-of-pocket damages.

      Mr. Lesser was the National Association of Consumer Advocates’
Attorney of the Year in 2005 and is presently Co-Chair of the Board of



                - 11 -
  Case 1:17-cv-05507-AKH Document 36-28 Filed 01/18/19 Page 18 of 20



Directors of that organization. He has been repeatedly recognized by his
peers as a Superlawyer, and in two areas: class action practice and as one
of the top 25 lawyers in Westchester County.

       From 1998 through 2001, he served as the representative of the
American Council on Consumer Interests to the United Nations. At
present, he is on the Amicus Committee of the American Association for
Justice; is on the Second Circuit Courts Committee of the Federal Bar
Council; and is active in the Members Consultative Group of the American
Law Institute’s Restatement of the Law Third, Restitution and Unjust
Enrichment project. He is a member of, inter alia, the American Law
Institute; the American Bar Association; the Second Circuit Federal Bar
Council; the Bar Association of the City of New York; the National
Association of Consumer Advocates; the American Association for Justice;
and the National Employment Lawyers Association.

       Other professional organization appointments have included being
the Chair of American Bar Association’s Business Law Section’s
Environmental Litigation Subcommittee (1995-2002); the Co-Chair of the
ABA’s Business Law Section's Annual Review of Litigation (1995-1998); a
member of the New York City Bar Association’s Committees on Consumer
Affairs (1995-1998) and Federal Courts (1998-2001); a member of the
Federal Bar Council’s Second Circuit Courts Committee (2006 to date);
and Co-Chair of the American Association for Justice’s Food-borne
Illness Litigation Group (2007 to date). He also was the Chair of the
National Association of Securities and Consumer Attorneys Consumer
Committee from 2003 to 2005. He was asked to draft revisions to New
York State’s class action law (2002-2003; Report, 2003), as well as having
been involved in the drafting of numerous recommendations, testimony,
reports, and other materials for various professional organizations. His
election to the American Law Institute was in 2008. In addition, Mr. Lesser
is on the Editorial Advisory Board of the Class Action Law Monitor.

      Mr. Lesser is the member of the bars of New York, New Jersey and
the District of Columbia as well as nine United States District Courts, nine
federal Courts of Appeal and the United States Supreme Court.

Fran L. Rudich is a partner with the Firm and concentrates her practice
in complex litigation and class action matters, with a particular emphasis
in representing employees in all aspects of employment law, particularly
sexual harassment, various issues of discrimination, and cases involving
violations of the Family and Medical Leave Act (FMLA), the Fair Labor
Standards Act, and state wage and hour statutes. Ms. Rudich’s other areas
of expertise include consumer class actions, representative actions, and
tort actions on behalf of defrauded and injured businesses and people. Ms.
Rudich has been the lead attorney in numerous multi-million dollar


                - 12 -
  Case 1:17-cv-05507-AKH Document 36-28 Filed 01/18/19 Page 19 of 20



employment discrimination jury verdicts against major national entities
and corporations. She has successfully handled individual, class and
collective actions in nearly every area of employment law. She became a
partner of the firm in 2013.

      She is a graduate of the University of Massachusetts, 1983 (B.A.
summa cum laude 1983) and the Hofstra University School of Law (J.D.
1986). She is a member of the bars of the States of New York and
Massachusetts as well as several federal courts.

Michael H. Reed

Michael Reed is an associate of Klafter Olsen & Lesser LLP and a member
of the bars of New York and New Jersey. Mr. Reed comes to Klafter Olsen
& Lesser LLP following a two-year clerkship with the Honorable William J.
Martini, United States District Judge for the District of New Jersey. Before
his clerkship, Mr. Reed spent three years as an associate for a major
international law firm. During that time, Mr. Reed prosecuted a class
action on behalf of Tennessee children fighting to preserve a consent
decree governing Medicaid services. Mr. Reed has examined witnesses at
trial, has taken and defended depositions, and has written briefs in both
trial and appellate courts.

Mr. Reed graduated from Amherst College with a degree in physics magna
cum laude with distinction. After college, Mr. Reed earned a master’s
degree in history and philosophy of science from the University of
Pittsburgh. Mr. Reed then graduated from New York University School of
Law, where he served as a research assistant to Professor Linda Silberman
focusing on private international law.


Christopher M. Timmel

Christopher Timmel is an Associate of Klafter Olsen & Lesser LLP and a
member of the bar of New York. His practice focuses on securities fraud
and wage and hour class action litigation. Prior to joining the firm, Mr.
Timmel worked at two nationally recognized law firms in New York, where
his practice focused on private Section 10(b) and Rule 10b-5 litigation.

Mr. Timmel is a graduate of Dartmouth College and the University of
Virginia School of Law, where he was sat on the Editorial Board of the
Virginia Environmental Law Journal. He is also a graduate of Regis High
School in New York City.




                - 13 -
  Case 1:17-cv-05507-AKH Document 36-28 Filed 01/18/19 Page 20 of 20



Alexis H. Castillo

Alexis Castillo is an associate at Klafter Olsen & Lesser LLP and a member
of the bars of New York and New Jersey. Her practice focuses on wage and
hour class action litigation. Prior to joining Klafter Olsen & Lesser, Ms.
Castillo was an associate at a large, national law firm at which she
specialized in accountant liability. Before that, she practiced at a mid-
sized firm in New York City litigating large, complex commercial cases. Ms.
Castillo has represented a wide range of clients in disputes involving
securities, employment and insurance matters. She has extensive
experience in all aspects of state and federal litigation and arbitration,
including discovery, motion practice, trial and appeals.

Ms. Castillo graduated from New York University with a degree in politics
and subsequently attended Pace University School of Law.




                - 14 -
